        Case: 1:19-cv-01582-BYP Doc #: 1 Filed: 07/11/19 1 of 6. PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 SPARKLE HILL                                     )    CASE NO.
 9931 Pleasant Lake Blvd., #R-2                   )
 Parma, Ohio 44130                                )    JUDGE
                                                  )
                       Plaintiff                  )
                                                  )    COMPLAINT
            vs.                                   )
                                                  )    (JURY DEMAND ENDORSED
 MEDICARE TRANSPORT, INC.                         )    HEREON)
 c/o Waiel M. Hamdan, Statutory Agent             )
 3950 W. 157TH Street                             )
 Cleveland Ohio 44111                             )
                                                  )
            and                                   )
                                                  )
 TANYA CARGILL                                    )
 6270 Pearl Road                                  )
 Parma Heights, Ohio 44130                        )
                                                  )
                       Defendants                 )


                                            PARTIES

       1.      Plaintiff Sparkle Hill brings this action against Defendants Medicare Transport, Inc.

(“MTI”) and Tanya Cargill to recover unpaid overtime compensation under provisions of the Fair

Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (the “FLSA”), the Ohio

Minimum Fair Wage Standards Law, O.R.C. § 4111.01 et seq., and to recover unpaid wages under

Ohio Revised Code section 4113.15.

       2.      Defendant MTI is an Ohio limited liability company doing business in the Northern

District of Ohio and, at all relevant times, has been an “employer” as defined under the FLSA, the

Ohio Minimum Fair Wage Standards Act, and Ohio Revised Code section 4113.15.
          Case: 1:19-cv-01582-BYP Doc #: 1 Filed: 07/11/19 2 of 6. PageID #: 2



          3.   Upon information and belief Defendant Cargill is the owner and CEO of Defendant

MTI and, at all relevant times, has been an “employer” as defined under the FLSA, the Ohio

Minimum Fair Wage Standards Act, and Ohio Revised Code section 4113.15.

          4.   Plaintiff Sparkle Hill currently resides in Cuyahoga County, Ohio and was at all

relevant times an “employee” of Defendants as defined under the FLSA, the Ohio Minimum Fair

Wage Standards Act, and Ohio Revised Code section 4113.15.

                                JURISDICTION AND VENUE

          5.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331, as it arises under the laws of the United States, and pursuant to the FLSA, 29 U.S.C. §

216(b).

          6.   This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

          7.   Venue is proper in this District pursuant to 28 U.S.C. §1391(b) and (c) as Defendant

MTI is a corporation doing business in Cuyahoga County, Ohio, Defendant Cargill resides in and

does business in Cuyahoga County, and the causes of action alleged herein arise from Defendants’

activities in Cuyahoga County, Ohio.

                                         COUNT ONE

                          Violation of the Fair Labor Standards Act

          8.   At all times material to this action, Defendant MTI was an enterprise engaged in

commerce or in the production of goods for commerce as defined by § 203(s)(1)(A(i) and (ii) of

the FLSA.

          9.   At all times material to this action, Defendant Cargill was an “employer” of

Plaintiff as defined by § 203(d) of the FLSA.



                                                2
        Case: 1:19-cv-01582-BYP Doc #: 1 Filed: 07/11/19 3 of 6. PageID #: 3



        10.        At all times material to this action, Defendants employed Plaintiff in an hourly,

non-exempt position.

        11.        At all times material to this action, Plaintiff was an “employee” of Defendants as

defined by § 203(e)(1) of the FLSA, and worked for them within three years preceding the filing

of this lawsuit.

        12.        Plaintiff consistently worked more than 40 hours per work week during the three-

year period preceding this Complaint.

        13.        Plaintiff consistently worked more than 40 hours per week for which Defendants

failed to pay her overtime.

        14.        The provisions set forth in § 207 of the FLSA apply to Defendants and Plaintiff.

        15.        Defendants intentionally, willfully and/or with reckless disregard for the law failed

to pay Plaintiff according to the provisions § 207 of the FLSA, which requires employers to pay

non-exempt employees for work in excess of forty (40) hours per work week at a rate not less than

one and one-half times the regular rate at which she is employed.

        16.        For at least three years, Defendants have been aware of the requirements of the

FLSA and its corresponding regulations. Despite this knowledge, Defendants failed to pay

Plaintiff the amount of pay § 207 of the FLSA requires.

        17.        Defendants engaged in a pattern and practice of violating the provisions of the

FLSA by failing to pay Plaintiff in accordance with § 207 of the FLSA.

        18.        As a direct and proximate result of Defendants’ violations of the FLSA, Plaintiff

has suffered damages by failing to receive the compensation to which she is entitled pursuant to §

207 of the FLSA.




                                                     3
        Case: 1:19-cv-01582-BYP Doc #: 1 Filed: 07/11/19 4 of 6. PageID #: 4



       19.     In addition to the amount of unpaid wages and benefits owing to Plaintiff, she is

also entitled to recover an equal amount in addition to those damages as liquidated damages

pursuant to 29 U.S.C. § 216(b). She is also entitled to prejudgment interest.

       20.     Defendants did not make a good faith effort to comply with the FLSA.

       21.     Plaintiff is entitled to an award of attorney fees pursuant to 29 U.S.C. § 216(b).

                                         COUNT TWO

                  Violation of the Ohio Minimum Fair Wage Standards Act

       22.     Plaintiff incorporates herein by reference the foregoing allegations of his

Complaint.

       23.     Plaintiff brings this claim to recover unpaid overtime compensation under

provisions of the Ohio Minimum Fair Wage Standards Act, O.R.C. § 4111.01 et seq.

       24.     The acts of which Plaintiff complains are also in violation of the Minimum Fair

Wage Standard Law of the State of Ohio, § 4111.01, etc. of the Ohio Revised Code.

                                        COUNT THREE

                            Violation of Ohio Revised Code 4113.15

       25.     Plaintiff incorporates herein by reference the foregoing allegations of his

Complaint.

       26.     Ohio Revised Code 4113.15 requires that all wages due and owing be paid by the

employer within the time period specified therein.

       27.     Ohio Revised Code 4113.15(B) makes an employer who fails to make wage

payments for 30 days beyond the regularly scheduled pay day or, where no regularly scheduled

pay day is applicable, for 60 days beyond the filing of a claim, liable for liquidated damages in an




                                                 4
        Case: 1:19-cv-01582-BYP Doc #: 1 Filed: 07/11/19 5 of 6. PageID #: 5



amount equal to 6% of the amount of the wages still unpaid and in contest or disputed, or $200,

whichever is greater.

       28.     Defendants did not pay Plaintiff for the full amount to which she was entitled during

each work week of her employment.

       29.     Defendants are liable to Plaintiff for all unpaid wages.

       30.     Defendants are additionally liable for liquidated damages for each week they did

not make full payment of wages to Plaintiff.

       WHEREFORE, Plaintiff prays for the following relief:
       A.      On Count One pursuant to § 216(b) of the FLSA:

               1.     That Plaintiff be awarded damages in the amount of one and one-half times
       her regular rate of pay for all hours worked over 40 hours, plus an equal amount of
       liquidated damages pursuant to 29 U.S.C. § 216(b), and prejudgment interest;

               2.     That Plaintiff’s reasonable attorney fees and the costs and expenses of this
       action be paid by Defendants; and

               3.     For such other legal and equitable relief including, but not limited to, any
       injunctive and/or declaratory relief, to which she may be entitled.

       B.      On Count Two pursuant to the Ohio Minimum Fair Wage Standards Act,
               O.R.C. § 4111.01 et seq.:

               1.     That Plaintiff be awarded damages in the amount of one and one-half times
       her regular rate of pay for all hours worked over 40 hours, plus an equal amount of
       liquidated damages, and prejudgment interest;

               2.     That Plaintiff’s reasonable attorney fees and the costs and expenses of this
       action be paid by Defendants; and

               4.     For such other legal and equitable relief including, but not limited to, any
       injunctive and/or declaratory relief, to which she may be entitled.

       C.      On Count Three pursuant to O.R.C. § 4113.15:

              1.      Damages in the amount of unpaid compensation and benefits, plus for every
       pay period for which she did not receive full payment, 6% per annum of such amount or
       $200, whichever is greater, as and for liquidated damages, and prejudgment interest;


                                                 5
Case: 1:19-cv-01582-BYP Doc #: 1 Filed: 07/11/19 6 of 6. PageID #: 6



        2.     That Plaintiff’s reasonable attorney fees and the costs and expenses of this
action be paid by Defendants; and

        3.     For such other legal and equitable relief including, but not limited to, any
injunctive and/or declaratory relief, to which she may be entitled.

D.     Any and all such other relief to which Plaintiff might be entitled under each Count
       of the Complaint.

                                              Respectfully submitted,

                                              /s/ David W. Neel
                                              David W. Neel (0033611)
                                              16781 Chagrin Blvd.
                                              Shaker Heights, Ohio 44120
                                              Telephone: (216) 522-0011
                                              Telecopier: (844) 548-3570

                                              Attorney for Plaintiff

                                JURY DEMAND

Plaintiff hereby demands a trial by jury on all causes of action.


                                              /s/ David W. Neel
                                              David W. Neel (0033611)




                                         6
